DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDSs) submitted on 11/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 13, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by over Pica et al., (US 2012/0264416), hereinafter Pica. 
Regarding Claim 1, Pica teaches A method by a network node for handling a re-establishment request, the method comprising: receiving, from a wireless device, a first request for re-establishment of a connection with the network node in a first cell; ([Para. 0094] the serving RNC (i.e. network node) at the RAN (i.e., first cell) receives request from UE for re-establishment of a connection following a period of time of transmission inactivity); determining that a load on the network node exceeds a threshold amount; and in response to determining that the load on the network node exceeds the threshold amount, ignoring the first request for re-establishment. ([Para. 0094-0096] In 505C, the serving RNC at the RAN 120 determines whether the monitored performance metrics are below a given performance threshold. For example, RNC processor load is higher than a load threshold); In response to the load is higher than a load threshold, the RNC at the RAN 120 determines to prohibit the UE from transmitting inactivity notifications and waits until the prohibition removal at the later time (i.e., ignoring the request for re-establishment), so as to reduce the load on the processor of the serving RNC).
Regarding Claim 13, Pica teaches A computer program comprising instructions which when executed on a computer perform the methods Claim 1 ([Para. 0024] a computing device includes program instructions being executed by one or more processors to perform sequences of actions in embodiments described herein).
Regarding Claim 15, Pica teaches A non-transitory computer readable medium storing instructions which when executed by a computer perform to the method of Claim 1 ([Para. 0024] a computer readable storage medium having stored corresponding set of computer instructions that upon execution would cause an associated processor to perform the functionality described herein).
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Pica, specifically, Pica teaches A network node comprising: memory storing instructions; and processing circuitry configured to execute the instructions ([Para. 0024-0025] a computer readable storage medium having stored corresponding set of computer instructions that upon execution would cause an associated processor to perform the functionality of a RNC described herein).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 2, 4, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pica as applied to claims 1 and 16 respectively above, and in view of Teyeb et al., (US 2015/0249950), hereinafter Teyeb.

Regarding Claim 2, Pica does not disclose wherein the request comprises an indication of a cause of failure of the connection with the network node.
Teyeb teaches wherein the request comprises an indication of a cause of failure of the connection with the network node ([Para. 0178-0183, 0204-0207] the re-establishment request send by the UE includes a cause: due to handover failure (i.e., failure of the connection with the network node. The RRC re-establishment request includes an indicator of the re-establishment cause: failure cell). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Teyeb to improve the use of resources and the end user experience. 
Regarding Claim 4, Pica teaches wherein determining that the load on the network node exceeds a threshold amount ([Para. 0094-0095] In 505C, the serving RNC at the RAN 120 determines whether the monitored performance metrics are below a given performance threshold. For example, RNC processor load is higher than a load threshold).
Pica does not disclose comprises determining that the load exceeds the threshold amount at the expiration of a timer.  
Teyeb teaches comprises determining that the load exceeds the threshold amount at the expiration of a timer. ([Para. 0082, 0131-0133, 0174, 0177] describes the AC rejecting UE request by determining the load conditions  (i.e., overload) or the RAN load is greater than threshold [0132] in the network node at the RLF detection timers have expired during handover and the UE tries to re-establish the connection with another cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Teyeb to improve the use of resources and the end user experience.

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 4.

4.	Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pica in view of Teyeb as applied to claims 2 and 17 respectively above, and in view of Shibayama et al., (US 2017/0238198), hereinafter Shibayama.

Regarding Claim 3, the combination of Pica and Teyeb does not disclose comprising ignoring the request for re-establishment in accordance with the indication of the cause of failure.
Shibayama teaches comprising ignoring the request for re-establishment in accordance with the indication of the cause of failure. ([Para. 0035] control unit 303 discard the UE context and causes the base station to ignore or reject the reconnection request accordance with the failure occurs in the radio link with the elapse of a time ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb and Shibayama implementing early recovery from a communication error state to improve the handover process.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 3.

5.	Claims 5-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pica in view of Teyeb as applied to claims 4 and 17 respectively above, and in view of Fujishiro et al., (US 2017/0367047), hereinafter Fujishiro.

Regarding Claim 5, the combination of Pica and Teyeb does not disclose further comprising transmitting, to the wireless device, information indicating a timer configuration indicating the threshold amount of time.
Fujishiro teaches comprising transmitting, to the wireless device, information indicating a timer configuration indicating the threshold amount of time ([Para. 0385-0387] the eNB transmitting to UE through a broadcast system information block with timer value set in the UE indicating the time threshold value for handover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb  and Fujishiro to improve UE’s handover process.

Regarding Claim 6, the combination of Pica and Teyeb does not disclose wherein the information is broadcasted via system information.
Fujishiro teaches wherein the information is broadcasted via system information. ([Para. 0385-0387] the eNB transmitting to UE through a broadcast system information block with timer value set in the UE indicating the time threshold value for handover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb  and Fujishiro to improve UE’s handover process.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 6.

6.	Claims 7-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pica as applied to claim 1 above, and in view of Yu et al., (US 2019/0200265), hereinafter Yu.

Regarding Claim 7, Pica does not disclose transmitting, to the wireless device, information indicating an access barring class and associated reject probability for handling re-establishments in case of failure of the connection in the first cell.
Yu teaches transmitting, to the wireless device, information indicating an access barring class and associated reject probability for handling re-establishments in case of failure of the connection in the first cell. ([Para. 0147, 0201, 0392, 0505] the terminal receiving a connection result including a connection rejection message associated with failing to pass an access barring test for a connection resumption request  in the first cell that the reestablishment is being rejected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Yu to improve AS-NAS interactions in a terminal in the UP optimization scheme.
Regarding Claim 8, Pica does not disclose transmitting, to the wireless device, a message indicating a rejection of the first request for the re-establishment of the connection in the first cell. 
Yu teaches transmitting, to the wireless device, a message indicating a rejection of the first request for the re-establishment of the connection in the first cell. ([Para. 0147, 0201, 0392, 0505] the terminal receiving a connection result including a connection rejection message associated with a connection resumption request  in the first cell that the reestablishment is being rejected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Yu to improve AS-NAS interactions in a terminal in the UP optimization scheme.

Regarding Claim 10, Pica does not disclose wherein the message identifies a second cell in which the wireless device should initiate a reestablishment of the connection.
Yu teaches wherein the message identifies a second cell in which the wireless device should initiate a reestablishment of the connection. ([Para 0040, 0050-0051] describes the method for establishing a RRC connection. The method includes a downlink message and a first resume identity from a first base station associated with failure to resume the RRC connection to the first base station. The first resume identity identifies a second base station in which the terminal should resume the RRC connection based on the first resume identity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Yu to improve AS-NAS interactions in a terminal in the UP optimization scheme.

Regarding Claim 11, Pica does not disclose wherein the message is an NR RRC Reestablishment Reject message.
Yu teaches wherein the message is an NR RRC Reestablishment Reject message. ([Para. 0040, 0050] the terminal receiving a reestablishment rejection message carrying suspension information for failure to establish the RRC connection). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Yu to improve AS-NAS interactions in a terminal in the UP optimization scheme.
Regarding Claim 12, Pica does not disclose wherein the message is an RRCReject message.
Yu teaches wherein the message is an RRCReject message ([Para. 0040, 0050] the terminal receiving a reestablishment rejection message carrying suspension information for failure to establish the RRC connection). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Yu to improve AS-NAS interactions in a terminal in the UP optimization scheme.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pica in view of Yu as applied to claim 8 above, and further in view of Fujishiro.
Regarding Claim 9, the combination of Pica and Yu does not disclose wherein the message indicating the rejection of the first request further comprises a timer configuration indicating a threshold amount of time the wireless device is to wait before attempting another reestablishment of the connection with the network node in the first cell.  
Fujishiro teaches wherein the message indicating the rejection of the first request further comprises a timer configuration indicating a threshold amount of time the wireless device is to wait before attempting another reestablishment of the connection with the network node in the first cell. ([Para. 0384-0387, 0395, 0441] the UE transmits a profile change request to the eNB associated with a RRC connection reconfiguration request (i.e., reestablishment of a connection with the network node [0426]). The eNB transmits a timer value indicating the time threshold value. Where the profile change request is prohibited until the elapsed time after the last transmission of the profile change request exceeds the time threshold value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb  and Fujishiro to improve UE’s handover process.

8.	Claims 22-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pica in view of Teyeb as applied to claim 17 above, and further in view of Yu
Regarding Claim 22, the combination of Pica and Teyeb does not disclose transmitting, to the wireless device, information indicating an access barring class and associated reject probability for handling re-establishments in case of failure of the connection in the first cell.
Yu teaches transmitting, to the wireless device, information indicating an access barring class and associated reject probability for handling re-establishments in case of failure of the connection in the first cell. ([Para. 0147, 0201, 0392, 0505] the terminal receiving a connection result including a connection rejection message associated with failing to pass an access barring test for a connection resumption request  in the first cell that the reestablishment is being rejected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb and Yu to improve AS-NAS interactions in a terminal in the UP optimization scheme.

Regarding Claim 23, the combination of Pica and Teyeb does not disclose transmitting, to the wireless device, a message indicating a rejection of the first request for the re-establishment of the connection in the first cell. 
Yu teaches transmitting, to the wireless device, a message indicating a rejection of the first request for the re-establishment of the connection in the first cell. ([Para. 0147, 0201, 0392, 0505] the terminal receiving a connection result including a connection rejection message associated with a connection resumption request in the first cell that the reestablishment is being rejected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb and Yu to improve AS-NAS interactions in a terminal in the UP optimization scheme.

Regarding Claim 25, the combination of Pica and Teyeb does not disclose wherein the message identifies a second cell in which the wireless device should initiate a reestablishment of the connection.
Yu teaches wherein the message identifies a second cell in which the wireless device should initiate a reestablishment of the connection. ([Para 0040, 0050-0051] describes the method for establishing a RRC connection. The method includes a downlink message and a first resume identity from a first base station associated with failure to resume the RRC connection to the first base station. The first resume identity identifies a second base station in which the terminal should resume the RRC connection based on the first resume identity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb and Yu to improve AS-NAS interactions in a terminal in the UP optimization scheme.

Regarding Claim 26, the combination of Pica and Teyeb does not disclose wherein the message is an NR RRC Reestablishment Reject message.
Yu teaches wherein the message is an NR RRC Reestablishment Reject message. ([Para. 0040, 0050] the terminal receiving a reestablishment rejection message carrying suspension information for failure to establish the RRC connection). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica and Yu to improve AS-NAS interactions in a terminal in the UP optimization scheme.
Regarding Claim 27, the combination of Pica and Teyeb does not disclose wherein the message is an RRCReject message.
Yu teaches wherein the message is an RRCReject message ([Para. 0040, 0050] the terminal receiving a reestablishment rejection message carrying suspension information for failure to establish the RRC connection). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb and Yu to improve AS-NAS interactions in a terminal in the UP optimization scheme.

9.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pica in view of Teyeb and Yu as applied to claim 23 above, and further in view of Fujishiro.

Regarding Claim 24, the combination of Pica, Teyeb and Yu does not disclose wherein the message indicating the rejection of the first request further comprises a timer configuration indicating a threshold amount of time the wireless device is to wait before attempting another reestablishment of the connection with the network node in the first cell.  
Fujishiro teaches wherein the message indicating the rejection of the first request further comprises a timer configuration indicating a threshold amount of time the wireless device is to wait before attempting another reestablishment of the connection with the network node in the first cell. ([Para. 0384-0387, 0395, 0441] the UE transmits a profile change request to the eNB associated with a RRC connection reconfiguration request (i.e., reestablishment of a connection with the network node [0426]). The eNB transmits a timer value indicating the time threshold value. Where the profile change request is prohibited until the elapsed time after the last transmission of the profile change request exceeds the time threshold value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Pica, Teyeb, Yu and Fujishiro to improve UE’s handover process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050124353, Cave et al. discloses Signaling Connection Admission Control In A Wireless Network.
US 20160255458, Huang et al. discloses controlling data transmissions for MTC in a mobile communication system.
 US 20170063595, Ma et al. discloses method and apparatus for transmission mode conversion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413                                          
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413